DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply Requirement for Restriction/Election mailed on 9/17/2021 is acknowledged. 
Applicant respectfully traverses the restriction requirement in part on the grounds that claims 12-14 of Species V are either generic to the multiple identified species or are part of Species 11. The Office action states that "there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons: the species or groupings of patentably indistinct [sic] species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search Application No.: 16/809,451 -11- Attorney Docket No.: 28510.219 L0123US1 strategies or search queries." (Office action page 3.) Applicant respectfully disagrees at least with regards to Species II and Species V.
Examiner respectively disagree. The claims 12-14 are related to “determining a confidence value associated with the representation of the foreign object; determining that the confidence value is below a confidence threshold; wherein the intraoral image is modified using the binary mask”. Those limitations are different from Species II and other species. It would require to search in other technical fields and further consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 15, 17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawood (PGPUB: 20200170760), and further in view of Kopelman (PGPUB: 20160256035).

Regarding claims 1, 15, 23, a system comprising: 
a non-transitory computer readable medium comprising instructions that, when executed by a processor (see Fig. 1, item 22 and paragraph 101, a computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms), cause the processor to perform operations comprising:
receiving an intraoral image during an intraoral scan of a dental site (see Fig. 2, paragraph 80, the processor 22 receives 3D point cloud data from the metrology system 14 and colour image data from the imaging system 18. The combined data of 3D point cloud data and the corresponding colour image as acquired for a surface of a given part of an intraoral scene is herein referred to as a scanning dataset. The colour image of a scanning dataset is processed to label the image elements that are within a region of the image representing a surface of said intraoral scene); 
identifying a representation of a foreign object in the intraoral image based on at least one of a reflectivity of the foreign object, a diffraction of the foreign object, a reactivity of the foreign object to a wavelength of light, a texture of the foreign object, a surface pattern of the foreign object, a color of the foreign object or a shape of the foreign object (see Fig. 1, paragraph 78, it is an object of the present invention to provide a method for automatically removing or filtering from acquired intraoral scanning data any geometrical data originating from utensils, which are recognised as utensils for which no scanning data is desired. This automatic removal or filtering of this geometrical data solves the problems of incorporation of utensil data in a 3D representation as well as the interference of these data in the stitching process); 
modifying the intraoral image by removing the representation of the foreign object from the intraoral image (see Fig. 1, paragraph 79, a particular embodiment of the present invention combines the use of the automatic recognition and removal of geometrical data originating from utensils as described herein with the automatic recognition and removal of geometrical data originating from stains or particles on a tooth surface); -43-Atty Docket No. 28510.219 (L0123)and
 generating a virtual three-dimensional (3D) model of the dental site using the modified intraoral image and the plurality of additional intraoral images (see Fig. 1, paragraph 79, by automatically detecting and removing or filtering the geometrical data originating from stains or particles on a tooth surface, the operator may notice from the 3D representation generated during scanning that scan data is missing at the position of such stain or particle on a tooth surface. After this observation the operator can, with or without interrupting the scanning procedure, clean said tooth surface and rescan the corresponding area to complete the 3D representation).
However, Dawood does not expressly teach a handheld scanner to perform an intraoral scan; and receiving a plurality of additional intraoral images of the dental site during the intraoral scan.
Kopelman teaches that scanner 150 may include a probe (e.g., a hand held probe) for optically capturing three-dimensional structures (e.g., by confocal focusing of an array of light beams) (see Fig. 1, paragraph 24); the one or more additional intraoral images may be registered to the 3D model. Expansion module 134 may then determine that a portion of the one or more additional intraoral images represents a region of the intraoral site (e.g., tooth) that was missing from the initial 3D model. This portion of the one or more additional intraoral images may then be added to the 3D model to expand the 3D model for the intraoral site (e.g., tooth) (see Fig. 1, paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawood by Kopelman for providing scanner 150 may include a probe (e.g., a hand held probe) for optically capturing three-dimensional structures, as a handheld scanner to perform an intraoral scan; and  providing the portion of the one or more additional intraoral images may then be added 

Regarding claims 3 and 17, the combination teaches further comprising: 
analyzing the scan data to determine at least one of a reflectivity of the foreign object, a diffraction of the foreign object, a reactivity of the foreign object to a wavelength of light, a texture of the foreign object, a surface pattern of the foreign object, a color of the foreign object or a shape of the foreign object (see Fig. 1, paragraph Dawood, determining whether the colour pattern of the pattern region matches the utensil surface colour pattern comprises analyzing relative positions within the pattern region of the two or more colour regions in relation to relative positions of the one or more corresponding colour areas in said surface colour pattern of said utensil); and 
identifying the representation of the foreign object based on at least one of the reflectivity of the foreign object, the diffraction of the foreign object, the reactivity of the foreign object to the wavelength of light, the texture of the foreign object, the surface pattern of the foreign object, the color of the foreign object or the shape of the foreign object (see Kopelman , Fig. 1, paragraph 46, Anomaly identifying module 115 is responsible for identifying anomalies and/or other areas of interest (AOIs) from intraoral scan data (e.g., intraoral images in an intraoral image data set) and/or virtual 3D models generated from intraoral scan data. Such anomalies may include voids (e.g., areas for which scan data is missing), areas of conflict or flawed scan data (e.g., areas for which overlapping surfaces of multiple intraoral images fail to match), areas indicative of foreign objects (e.g., studs, bridges, etc.), unclear margin line (e.g., margin line of one or more preparation teeth), noisy information, and so forth).  
 
Regarding claims 8 and 22, the combination teaches further comprising: 
performing image processing of the intraoral image to identify a plurality of colors in the intraoral image; determining at least one color of the plurality of colors that is not naturally occurring at the dental site (see Dawood, Fig. 2, paragraph 85, determination may comprise comparing the ratio of the combined surface areas covered by the respective colours in the utensil surface colour pattern (for instance ratio between the combined blue and green covered areas in a blue-green colour pattern) with the ratio of the combined surface areas of the respective corresponding colour regions in an image pattern region); and 
determining a contour of a region of the intraoral image having the at least one color that is not naturally occurring at the dental site, wherein the region of the intraoral image within the contour is removed from the intraoral image (see Kopelman, Fig. 5, paragraph 81 and 82, the anomaly may be identified by performing image processing on the intraoral image data set and applying a set of criteria thereto. In one embodiment, processing logic determines if any voxels or sets of voxels in the intraoral images or 3D model satisfy the one or more criteria; the shape of the anomaly may then be used to create the contour. All data outside of the contour may remain locked and unchangeable, while data inside of the contour may be replaced with data from new intraoral images). 
 
Regarding claim 9, the combination teaches wherein: determining the at least one color that is not naturally occurring at the dental site comprises performing the following for each pixel or voxel of the intraoral image: 
determining, for each color channel of a color encoding system, at least one of a saturation value or an intensity value (see Dawood, paragraph 30, pre-processing the colour image before labelling the image elements, wherein said pre-processing comprises at least one of colour smoothing, modification of the image colour saturation, colour histogram equalisation or brightness/contrast adjustment); 
determining a tuple comprising at least one of the saturation value or the intensity value for each color channel of the color encoding system (see Dawood, paragraph 73 and 74, "Chroma" is used herein to refer to strength, intensity or saturation of the hue; colour spaces as part of the colour image pipeline in video and digital photography systems. Y' is the luma component, Cb and Cr are the blue-difference and red-difference chroma components and Y is the luminance component. Within the present invention a colour code of an image element may be used that comprises data on all or a selection of the elements of a colour space); and 
determining that the tuple is outside of a specified color range (see Dawood, paragraph 74, commonly used colour spaces in digital imaging industry define the colour of each pixel as a combination of colorant values (for example, red (R), green (G) and blue (B), collectively RGB, in an additive colour space); and 
determining a contour of the region in the intraoral image having the at least one color that is not naturally occurring comprises determining a plurality of contiguous pixels or voxels having tuples that are outside of the specified color range (see Dawood, Fig. 2, paragraph 85, determining whether the colour pattern of a said pattern region matches a utensil surface colour pattern may comprise following steps. In an initial step the combined colour surface areas are calculated for a pattern region by adding the surface areas of the respective colour regions in said pattern region, which comprise image elements having a colour code within the same range. Thereafter, the ratio of said combined colour surface areas is determined. Eventually, it is verified whether said ration is comparable to the ratio of the respective combined surface areas of each of the corresponding colours in the surface colour pattern of the utensil).
  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawood (PGPUB: 20200170760), and further in view of Kopelman (PGPUB: 20160256035), and further in view of Ortega (PGPUB: 20090129639).

Regarding claim 10, the combination teaches further comprising: 
receiving an indication that the foreign object is at the dental site, the indication see Kopelman, Fig. 1, paragraph 46, anomaly identifying module 115 is responsible for identifying anomalies and/or other areas of interest (AOIs) from intraoral scan data (e.g., intraoral images in an intraoral image data set) and/or virtual 3D models generated from intraoral scan data. Such anomalies may include voids (e.g., areas for which scan data is missing), areas of conflict or flawed scan data (e.g., areas for which overlapping surfaces of multiple intraoral images fail to match), areas indicative of foreign objects (e.g., studs, bridges, etc.), unclear margin line (e.g., margin line of one or more preparation teeth), noisy information); 
the one or more known properties comprising at least one of a known reflectivity of the foreign object, a known diffraction of the foreign object, a known reactivity of the foreign object to a -39-Atty Docket No. 28510.219 (L0123)wavelength of light, a known texture of the foreign object, a known surface pattern of the foreign object, a known color of the foreign object or a known shape of the foreign object (see Dawood, paragraph 75, Many different such utensils are known to the skilled person, amongst others such utensils can be selected from following non-exhaustive list: gloves, rubber dam, dental mirrors, dental preparation tools, suction tips, dental needles, compressed air nozzles, absorbent shields, cotton wool rolls, retractor cord, cord packing instrumentation and instruments designed specifically for retraction, for example surgical retractors, cheek retractors and tongue retractors); and 
using the one or more known properties of the foreign object to identify the representation of the foreign object in the intraoral image (see Dawood, paragraph 41, the determining whether said colour pattern of said pattern region matches said utensil surface colour pattern comprises: [0042] calculating two or more combined colour surface areas by adding surface areas of the respective colour regions in the pattern region, which comprise image elements having a colour code within a same range, [0043] determining a ratio of the combined colour surface areas; [0044] comparing said ratio to a ratio of the respective combined surface areas of each of the corresponding colours in the surface colour pattern of the utensil). 
However, the combination does not expressly teach querying a reference object library using the identification of the foreign object; receiving a response to the query, the response comprising one or more known properties of the foreign object.
Ortega teaches that to identify a signal strength for each cubic voxel, and associates the signal strength for each voxel with the bone density data (see Fig. 3 and 9, paragraph 62); performs object identification at block 132 where an illustrative first object is generated by combining a first grouping of voxels having a first bone density. At block 134, the illustrative first object is compared to objects in the database 206 (shown in FIG. 1A). The method then proceeds to identify irregularities at block 136. At block 138, anomalies are identified after comparing the first object to one or more fields in the database 206. The database comprises a plurality of normative standards and statistical standards for anomaly detection that distinguished between anomalies and irregularities (see Fig. 3 and 9, paragraph 63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Ortega for providing performs object identification at block 132 where an illustrative first object is generated 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIN JIA/Primary Examiner, Art Unit 2667